Judgment unanimously affirmed. Memorandum: By failing to object when the 10-year-old witness was sworn, defendant failed to preserve for review the issue of the witness’s competency to testify (see, People v Johnson, 185 NY 219, 228). In view of the strength of the People’s case, we decline to reach the issue in the interest of justice (cf., People v Ranum, 122 AD2d 959, 961). We reject defendant’s contention that the sentence for these multiple acts of forcible rape upon four young girls was harsh and excessive. Defendant’s consecutive sentences are deemed by law to be limited to a term of imprisonment for a minimum of 25 years and a maximum of 50 years; thus, there is no need to modify the judgment (see, People v Moore, 61 NY2d 575; Penal Law § 70.30 [1] [c] [iii]).
We reject defendant’s contention in his pro se supplemental brief that he was deprived of effective assistance of counsel. The other issues raised therein were not preserved for our review and, in any event, they lack merit. (Appeal from Judgment of Supreme Court, Erie County, Easier, J.—Rape, 1st Degree.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.